Citation Nr: 1217068	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right and/or left ear or bilateral hearing loss. 

2.  Entitlement to service connection for bilateral flat feet. 

3.  Entitlement to service connection for bilateral ankle pain. 

4.  Entitlement to service connection for low back pain. 

5.  Entitlement to service connection for headaches.

6.  Entitlement to an effective date prior to April 10, 2009, for a grant of service connection for bilateral tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served in the U.S. Army Reserves from August 1993 to November 2006 with full-time active duty for training (ACDUTRA) from August 1993 to December 1993.  The Veteran was granted service connection for tinnitus in a February 2010 rating decision, which designated the Veteran's service from August 1993 to December 1993 as active service.  The Veteran thereafter had numerous periods of ACDUTRA and inactive duty for training (INACDUTRA).  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied claims for service connection for hearing loss, flat feet, ankle pain, low back pain and headaches.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted in November 2009.  The Veterans Law Judge who conducted that hearing is no longer employed at the Board.  The Veteran was so notified in March 2012, and the Veteran indicated, in a March 2012 response, that he did not wish to appear at another hearing.  The Veteran has been afforded his right to a hearing before the Board, and appellate review may proceed.  

Evidence submitted in 2011 references upper back and neck pain.  This evidence is REFERRED to the agency of original jurisdiction for action deemed appropriate.
The Veteran has submitted a disagreement with the effective date assigned in a February 2010 rating decision for a grant of service connection for bilateral tinnitus, and has requested that this disagreement be addressed by the Board.  The claim for an earlier effective date for the grant of service connection is addressed in the Remand appended to this decision.  
 
The appeals for service connection for left ear hearing loss, flat feet, bilateral ankle pain, low back pain, headaches, and an effective date prior to April 10, 2009, for a grant of service connection for bilateral tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's right ear hearing loss does not meet the definition of a VA disability.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated during ACDUTRA or INACDUTRA. 38 U.S.C.A. §§ §§ 101(24), 1110, 5103, 5103A, 5107A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for bilateral hearing loss.  Before the Board assesses the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The duty under the VCAA to notify the Veteran of the criteria for service connection for right ear hearing loss was satisfied by way of letters issued to the Veteran in January 2007, May 2007, and November 2007.  The initial letter advised the Veteran of the law and regulations governing service connection, including criteria governing assignment of an effective date and rating if a claim would be granted.  The November 2007 letter provided information as to the law and regulations governing additional claims for service connection, including criteria governing assignment of an effective date and rating if a claim was granted, as mandated by the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that communications to the Veteran assumed that the Veteran had completed "active" service and that status as a veteran had been established, although such status was not established until the Veteran was granted service connection for tinnitus.  The outcomes of the claims at issue were not prejudiced by the RO's assumption in some communications that the claimant had already established status as a veteran.  

Duty to assist

The Veteran's service treatment records have obtained from the Adjutant General for the state in which the Veteran's unit was located.  Records of the Veteran's Leave and Earnings Statements from the Defense Finance and Accounting Service (DFAS) have been obtained.  The Board notes that the records from DFAS do not establish what periods the Veteran received reserve service pay for after December 2000.  However, as the claim addressed on the merits in this decision is decided as a matter of law, it would be fruitless to Remand the claim addressed on the merits in this decision for additional verification of the Veteran's period of ACDUTRA and INACDUTRA after December 2000, since there is no contention that verification of any period if service would affect the outcome of this claim.  The Veteran has been afforded VA examinations of his hearing.  

The Board finds that no additional assistance is required to fulfill VA's duty to assist with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Claims for service connection 

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a).  Where service is in a reserve component, a "period" of reserve service does not include the entire duration of an individual's enlistment in the reserve component.  Rather, for purposes of service connection, only disease or injury incurred or aggravated during a specific period of performance of reserve service duties can serve as a basis for service connection.

In this case, the Veteran's military service consists solely of reserve service, although the period of initial training from August 1993 to December 1993, which is noted on his DD214 to have been active duty for training, has been designated as "active" duty because of the onset of tinnitus during that service based on the grant of service connection for tinnitus.  Therefore, the Veteran has established status as a "Veteran."  However, that status does not automatically entitle the Veteran to a presumption of soundness or a presumption of aggravation as to any specific period of ACDUTRA or INACDUTRA after December 1993.  

Facts 

An official DD Form 214 reflects that the Veteran enlisted in a reserve unit in 1993.  He was examined for induction in April 1993.  The Veteran was examined for reserve purposes in March 1998, July 2001, and in July 2005.  

The Veteran filed a claim for service connection for bilateral hearing loss, which was received by VA in January 2007.

April 2010 VA audiometric testing for the right ear disclosed the following hearing thresholds:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
15
35

The average hearing for the Veteran's right ear was at 23 decibels (22.5 decibels, rounded up to the next whole number).  He scored a 94 percent for his right ear on the Maryland CNC speech recognition test.

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection for hearing loss in the right ear is not warranted because the evidence reflects that the Veteran did not manifest a hearing loss to 40 dB at any tested frequency, he did not have hearing thresholds above 25 dB at three frequencies, and he did not have a speech recognition score below 94 percent.  The Veteran does not meet any of the alternative criteria for hearing loss in the right ear, as defined for VA purposes.  He does not have a post-service hearing loss disability in his right ear that satisfies the requirements of 38 C.F.R. § 3.385.  In the absence of a present disability in the right ear as defined by VA, a grant of service connection is not authorized by law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This claim must be denied.


ORDER

The appeal for service connection for right ear hearing loss is denied. 


REMAND 

In February 2010, the Board remanded the Veteran's case for additional development, to include affording the Veteran a VA examination to determine whether hearing loss was incurred or aggravated during the Veteran's service.  Unfortunately, the examination was conducted prior to receipt of evidence confirming any of the Veteran's periods of ACDUTRA or INACDUTRA, and the examiner was not informed that the Veteran had only reserve service after December 1993.  The examiner provided an opinion based on the assumption that the Veteran had active service.  An opinion which more accurately reflects the circumstances of this case is required.  

In a statement submitted in June 2011, but undated, a medical provider indicated that he had been treating the Veteran for back pain for 10 years.  This provider attributed the Veteran's back pain to activities the Veteran performed during reserve service generally.  However, there is a possibility that the provider's records, if obtained, could link the onset of the Veteran's back pain to a specific period of ACDUTRA or INACDUTRA.  As the statement does not rule out this possibility, the Veteran must be afforded the opportunity to summit or authorize release of more complete records from the provider.  

Further efforts to verify the Veteran's dates of ACDUTRA and INACDUTRA after December 2000 are required.  The entries on the Veteran's personnel assignment sheet end prior to December 2000.  Records of earnings and leave statements from DFAS which show the periods for which the Veteran received military pay, and what kinds of service the military pay was related to, end in December 2000.  In particular, it is unclear whether examinations conducted in 2001 and 2005 were conducted prior to, during, or following a period of ACDUTRA or INACDUTRA.  

The Veteran should be asked to provide a list of his retirement points from reserve service, or to identify where the information may be obtained, and the Veteran's personnel records from 1998 to the present should be sought. 
 
The Veteran has disagreed with the assignment of April 10, 2009, as the effective date for a grant of service connection for bilateral tinnitus.  The Veteran is entitled to issuance of a statement of the case (SOC) regarding this issue.

Accordingly, the case is REMANDED for the following action: 

1.  Provide the Veteran and his representative with a statement of the case regarding his claim of entitlement to an effective date prior to April 10, 2009, for a grant of service connection for bilateral tinnitus.  They should be advised of the time period in which to perfect an appeal on the matter.  If the Veteran perfects an appeal, the case should then be returned to the Board for further appellate consideration. 

2.  Ask the Veteran for a copy of his reserve points list.  If he cannot furnish this information, ask the office of the Kansas Adjutant General to supply the information.  Request any service treatment records, including individual sick slips, which may be available but not yet provided to VA.

If the records received from the Adjutant General do not establish the Veteran's dates and types of service, request that the National Personnel Records Center (NPRC) again search for any service treatment records, including individual sick slips, which may be available but not yet provided to VA.  NPRC should be asked to provide the Veteran's personnel records for the period from 1998 through 2006.  

If all other sources of information fail, ask for pay records from the Defense Finance and Accounting Service (DFAS) that indicate the Veteran's duty status for ACDUTRA and INACDUTRA from January 2001 to December 2006. 

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  Afford the Veteran an opportunity to submit or authorize release of more complete records from MW, DC, who provided a medical statement submitted in June 2011.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

4.  Advise the Veteran that he should submit records from any provider who treated him for a claimed disorder in 1993, 1994, or during or following a period of ACDUTRA or INACDUTRA.  Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

5.  Obtain the Veteran's VA treatment records from October 2009 to the present and associate those records with the Veteran's claims file or virtual file.

6.  Summarize the Veteran's types and dates of service.  At a minimum, indicate the verified dates of service in February 1994, including whether service or travel on February 10, 1994 is verified, in relation to an "Individual Sick Slip" for that date submitted in July 2011.  Indicate the dates and types of service performed in 2001, with relationship to a physical examination conducted in July 2001.  Indicate the dates and types of service performed in 2005, including with relationship to a physical examination conducted in July 2005.  Provide the list of the Veteran's reserve points, or a complete list of personnel assignments showing dates of service, or similar record, if available.  Indicate that service from August 1993 to December 1993 is deemed active service because of the onset of tinnitus for which service connection has been granted during that service period.

7.  Following completion of the above, provide the Veteran with a VA audiological examination to determine the date of onset and/or etiology of left ear hearing loss.  The examiner should be provided with the summary of the Veteran's dates and types of service.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  A complete history of acoustic trauma/noise exposure and perceived hearing loss symptoms in service and post-service should be obtained from the Veteran.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

	Is it at least as likely as not (a 50 percent, or greater, likelihood) that left ear hearing loss was incurred during or results from the Veteran's period of active service from August 1993 to December 1993, or was manifested by December 1994?  
	Is it at least as likely as not that left ear hearing loss was incurred during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006?  
	Is it at least as likely as not that left ear hearing loss was incurred as a result of an injury during, or permanently aggravated during, a specific period during which the Veteran performed ACDUTRA or INACDUTRA prior to his November 2006 separation from reserve service? 
	Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

The examiner should be advised that, if the Veteran's left ear hearing loss was not incurred during the period of active service which ended in December 1993, or an applicable presumptive period, the presumptions of soundness and aggravation are not applicable (unless examination was conducted) and, to the extent the claim is based on periods of ACDUTRA or INACDUTRA, service connection may only be granted for a disorder which resulted in disability during the period of ACDUTRA or INACDUTRA.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

8.  Provide the Veteran with an appropriate VA examination to determine the date of onset and/or etiology of low back pain.  The examiner should be provided with the summary of the Veteran's dates and types of service.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

	Is it at least as likely as not (a 50 percent, or greater, likelihood) that a current low back disorder was incurred during, manifested during, or results from (is proximately due to) the Veteran's period of service from August 1993 to December 1993, or was arthritis of the low back manifested by December 1994?
	Is it at least as likely as not that a low back disorder was incurred during and resulted in disability during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006?  
	Is it at least as likely as not that a back disorder was permanently aggravated (permanently increased in severity beyond the natural progress of the disorder) during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006? 
	Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

The examiner should be advised that, if the Veteran's low back pain was not incurred during the period of active service which ended in December 1993, or an applicable presumptive period, the presumptions of soundness and aggravation are not applicable (unless examination was conducted) and, to the extent the claim is based on periods of ACDUTRA or INACDUTRA, service connection may only be granted for a disorder which resulted in disability during the period of ACDUTRA or INACDUTRA.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

9.  Provide the Veteran with an appropriate VA examination to determine the date of onset and/or etiology of a disorder of the feet and a disorder of the ankles, or a disorder manifested by right ankle or left ankle pain.  The examiner should be provided with the summary of the Veteran's dates and types of service.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following:

	Is it at least as likely as not (a 50 percent, or greater, likelihood) that a foot or ankle disorder was incurred during, manifested during, or results from (is proximately due to) the Veteran's period of service from August 1993 to December 1993, or arthritis was manifested by December 1994?
	Is it at least as likely as not that a foot or ankle disorder was incurred during and resulted in disability during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006?  
	Is it at least as likely as not that a foot or ankle disorder was permanently aggravated (permanently increased in severity beyond the natural progress of the disorder) during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006? 
	Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

The examiner should be advised that, if the Veteran's foot disorder or ankle disorder was not incurred during the period of active service which ended in December 1993, or an applicable presumptive period, the presumptions of soundness and aggravation are not applicable (unless examination was conducted) and, to the extent the claim is based on periods of ACDUTRA or INACDUTRA, service connection may only be granted for a disorder which resulted in disability during the period of ACDUTRA or INACDUTRA.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

10.  Provide the Veteran with an appropriate VA to determine the date of onset and/or etiology of headaches.  The examiner should be provided with the summary of the Veteran's dates and types of service.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should assign a diagnosis for the Veteran's current complaints of headaches.  The examiner should then offer an opinion as to the following:
	
	Is it at least as likely as not (a 50 percent, or greater, likelihood) that a current headache disorder, or a disorder manifested by headaches, was incurred during, manifested during, or results from (is proximately due to) the Veteran's period of service from August 1993 to December 1993, or was manifested by December 1994?
	Is it at least as likely as not that a current headache disorder, or a disorder manifested by headaches, was incurred during and resulted in disability during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006?  
	Is it at least as likely as not that a current headache disorder, or a disorder manifested by headaches, was permanently aggravated (permanently increased in severity beyond the natural progress of the disorder) during a specific period of ACDUTRA or INACDUTRA the Veteran performed during reserve enlistment ending in November 2006? 
	Discuss the Veteran's lay statements and testimony in the response to this question.  Explain the rationale for your answer to this question. 

The examiner should be advised that, if the Veteran's headache disorder was not incurred during the period of active service which ended in December 1993, or an applicable presumptive period, the presumptions of soundness and aggravation are not applicable (unless examination was conducted) and, to the extent the claim is based on periods of ACDUTRA or INACDUTRA, service connection may only be granted for a disorder which resulted in disability during the period of ACDUTRA or INACDUTRA.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

11.  Upon completion of the foregoing, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


